Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous 112 rejections of claims 8-10 are withdrawn as the claims are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gabarro USP 4,060,853 and in further view of Book USP 5,278,998.

Regarding claim 1, Gabarro teaches a collapsible suit jacket, noted a suit jacket does not necessarily imply a dress suit but instead could comprise a track suit jacket or the like, as shown in figure 1, Gabarro teaches the zipper (12, 12’, and 12’’) on a left pocket which mates with mating portion (15, 15’, and 15’’) on right pocket also see figure 4, by use of a zipper slider see (column 3 lines 1-30) so that the jacket may be bunched up and enveloped by a left and right pocket member (see figure 2).
	Gabarro fails to teach the pockets are located on the inside of the garment.
	Book also teaches a known jacket that collapses which has pockets on the inner portion of the device (abstract).

	The combination of Gabarro and Book fail to teach the pocket member is stitched within 1.5 to 3 inches of a perimeter to the inner surface.
 	Gabarro teaches “slightly separated” (column 2 lines 57-61).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use 1.5 to 3 inches for the location of the pocket member as it would have been an obvious matter of design choice to place the pocket member at 1.5 to 3 inches, since applicant has not disclosed that exact dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any “slightly separated” location.  Applicant has not disclosed any criticality for this dimension (see specification [0035]).  Furthermore the case law supports a mere alteration in dimensions: see  
 	In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 	Furthermore, such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

	It would have been an obvious matter of design choice to circumscribe the entire pocket with zipper elements, since applicant has not disclosed that completely circumscribing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with three sized zipper elements.  
 	The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the KSR rationales above, such as applying use known techniques, to result in the claimed invention.  The prior art suggests using zippers to create bag like construct to storage an article of clothing.  The offset between seam and zipper is selected to sufficiently house the article of clothing, for example, a larger clothing article would require a deeper pocket construct. These variables are readily known in one field of endeavor may prompt variations etc as predictable to one of ordinary skill in the art.  
	It is noted Applicant has no criticality on the 0.5-3 inches, in particular on pages 8-9, “in the shown embodiment, the stitching is recessed 1.5 *** CONFIDENTIAL - DRAFT COPY ONLY ***inches away from the zipper slider 204. In other embodiments, however, the stitching is not recessed from the edge of the pocket members 104”.  Thus Applicant discloses no distance works equally well.

Regarding claim 2, the combination of Gabarro and Book teaches a collapsible suit of claim 1, further comprising a strap affixed to one of the left pocket member and right pocket member.  
	Book teaches strap (60) attached to the pocket members.  


Regarding claim 3, the combination of Gabarro and Book teaches a collapsible suit of claim 1, wherein the left pocket member and right pocket members are rectangular in shape (column 2 lines 62-68 Gabarro).   

Regarding claim 4, the combination of Gabarro and Book teaches a collapsible suit of claim 1, wherein the left pocket member and right pocket member are circumscribed with zipper tape having zipper teeth (as discussed in claim 1).  Zipper tape appears to be the connecting material for the zipper.

Regarding claim 5, the combination of Gabarro and Book teaches a collapsible suit of claim 1, wherein the left pocket member and right pocket are fabricated from water resistant materials, i.e. plastic sheeting (column 4 lines 1-4 of Gabarro).  

Regarding claim 6, Gabarro teaches a collapsible suit jacket, noted a suit jacket does not necessarily imply a dress suit but instead could comprise a track suit jacket or the like, as shown in figure 1, Gabarro teaches the zipper (12, 12’, and 12’’) on a left pocket which mates with mating portion (15, 15’, and 15’’) on right pocket also see figure 4, by use of a zipper slider see (column 3 lines 1-30) so that the jacket may be bunched up and enveloped by a left and right pocket member (see figure 2).
	Gabarro fails to teach the pockets are located on the inside of the garment.
	Book also teaches a known jacket that collapses which has pockets on the inner portion of the device (abstract).

 	The combination of Gabarro and Book fail to teach the pocket member is stitched within 0.5 to 3 inches of a perimeter to the inner surface.
 	Gabarro teaches “slightly separated” (column 2 lines 57-61).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use 0.5 to 3 inches for the location of the pocket member as it would have been an obvious matter of design choice to place the pocket member at 0.5 to 3 inches, since applicant has not disclosed that exact dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any “slightly separated” location.  Applicant has not disclosed any criticality for this dimension (see specification [0035]).  Furthermore the case law supports a mere alteration in dimensions: see  
 	In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 	Furthermore, such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

	It would have been an obvious matter of design choice to circumscribe the entire pocket with zipper elements, since applicant has not disclosed that completely circumscribing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with three sized zipper elements.  

The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the KSR rationales above, such as applying use known techniques, to result in the claimed invention.  The prior art suggests using zippers to create bag like construct to storage an article of clothing.  The offset between seam and zipper is selected to sufficiently house the article of clothing, for example, a larger clothing article would require a deeper pocket construct. These variables are readily known in one field of endeavor may prompt variations etc as predictable to one of ordinary skill in the art.  
 	It is noted Applicant has no criticality on the 0.5-3 inches, in particular on pages 8-9, “in the shown embodiment, the stitching is recessed 1.5 *** CONFIDENTIAL - DRAFT COPY ONLY ***inches away from the zipper slider 204. In other embodiments, however, the stitching is not recessed from the edge of the pocket members 104”.  Thus Applicant discloses no distance works equally well.

Regarding claim 7, the combination of Gabarro and Book teaches a collapsible suit of claim 1, wherein the left pocket member and right pocket are fabricated from water resistant materials, i.e. plastic sheeting (column 4 lines 1-4 of Gabarro).  

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
See MPEP 2145: ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY: Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Applicant argues the distance is “more than a relative dimension” however - It is noted Applicant has no criticality on the 0.5-3 inches, in particular on pages 8-9, “in the shown embodiment, the stitching is recessed 1.5 *** CONFIDENTIAL - DRAFT COPY ONLY ***inches away from the zipper slider 204. In other embodiments, however, the stitching is not recessed from the edge of the pocket members 104”.  Thus Applicant discloses no distance works equally well.
Thus Applicants arguments are not persuasive to overcome the above rejections in light of in re Gardner, in re Rose, and in re KSR.


 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 7am-4:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                
6/11/2021